This petition cannot be granted. The defendant pleaded that the policy had been canceled by the act of the parties. The Court was asked to declare that the policy had already been canceled by the act of the parties. If it was not canceled by the act of the parties, then there was no fraud in setting it up as the pleadings now stand. There are no facts alleged from which fraud can be inferred in the original issuance of the policy. The fraud, if any, arises from the plaintiff's attempt to reinstate a policy already canceled by the act of the parties. If the defendant desires to amend its answer, the method is provided by law.
The order heretofore made, staying the remittitur, is revoked.